internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-112350-03 date date distributing state a shareholder a shareholder b shareholder c shareholder d shareholder d trust shareholder e shareholder e trust shareholder f plr-112350-03 shareholder g shareholder h shareholder i controlled business a dear this letter responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction the information submitted in that and subsequent correspondence is summarized below distributing a state a corporation is a c_corporation that uses the cash_method_of_accounting and a calendar_year distributing is primarily engaged in business a distributing has outstanding common_stock percent held by shareholders a b and c the abc group and percent held by shareholders d through i the di group distributing has no securities outstanding shareholders a and d hold directly or indirectly within the meaning of sec_318 of the internal_revenue_code all of the stock in distributing and these two shareholders have been engaged in both the managerial and operational activities of distributing for many years controlled a new corporation being formed under the laws of state a will be a c_corporation that uses the cash_method_of_accounting and a calendar_year controlled will have outstanding solely common_stock initially all the outstanding_stock in controlled will be held by distributing shareholders a and b are husband and wife shareholder c is their son the abc group desires for distributing to continue business operations substantially unchanged except for management of the business gradually being transferred to shareholder c in contrast the di group believe shareholder c is too young to manage distributing’s operations and want to hire a professional manager the di group wants plr-112350-03 distributing to make adjustments in its business so that while continuing in business a it expands into more profitable related areas as a result of this philosophical difference between the equal shareholder groups it is becoming increasingly difficult to maintain a consistent business strategy for distributing it is now desired to divide distributing between the abc and di groups in order to have two companies each of which will have its own consistent business strategy and thus the potential to function more effectively the parties have already completed or intend to complete the following steps steps in the proposed transaction i ii distributing will form controlled which will have outstanding solely voting common_stock distributing will transfer to controlled approximately one half in value of both its real_property and its other business_assets controlled will not assume any liabilities in the transaction and none of the assets received by controlled will be subject_to any liability iii distributing will distribute all the controlled stock to the abc group in exchange for this group’s surrender of all their stock in distributing each shareholder of the abc group will receive one share of controlled stock in exchange for each share of stock in distributing following this step the di group will own all the outstanding_stock in distributing and the abc group will own all the outstanding_stock in controlled the following representations have been made in connection with the proposed steps i through iii above a b c d distributing controlled and each of the shareholders will each pay their own expenses in the transaction controlled will not be indebted to distributing after the distribution of controlled stock there is no plan or intention for controlled to have outstanding any warrants or options or for controlled to have outstanding any debt that would constitute either a security or an equity_interest in controlled for each of shareholders a b and c the fair_market_value of the controlled stock received will approximately equal the fair_market_value of the distributing stock surrendered by the shareholder in exchange therefor plr-112350-03 e f g h i j k no part of the controlled stock received by the shareholders in the step iii distribution is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of business a is representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the step iii distribution of controlled stock is being undertaken for the corporate business_purpose of ending the present shareholder disagreements and inconsistent business strategy for distributing and so that each of the resultant companies can pursue a single consistent business strategy the distribution of controlled stock is motivated in substantial part by this management consistency corporate business_purpose there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the proposed transaction except for possible transfers by gift having a value within the sec_2503 exclusion or ultimately bequest to members of the same family as defined in sec_267 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation except for i dispositions in the ordinary course of business and ii transfers described in step ii l distributing has not and will not accumulate its receivables or make extraordinary payments of its payables in anticipation of this transaction plr-112350-03 m n o p q no intercorporate debt will exist between distributing and controlled at the time of the proposed transaction or subsequent thereto except for any temporary accounts_payable that may arise in the course of routine business transactions between the companies it is not anticipated that any substantial business transactions will occur between distributing and controlled however with regard to any inter- company transactions all payments between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length no two parties to the step ii transfer are investment companies as defined in sec_368 and iv the step iii spinoff will not constitute a disqualified_distribution within the meaning of sec_355 the step iii spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock in either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock in either distributing or controlled based solely on the information submitted and the representations set forth above we hold as follows the transfer in step ii by distributing to controlled of business a and other assets in exchange for all the stock in controlled followed by the distribution in step iii of all the controlled stock to shareholders a b and c as described above constitutes a reorganization within the meaning of sec_368 distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by distributing on the transfer of assets to controlled in exchange for all the stock in controlled sec_361 and sec_357 no gain_or_loss is recognized by controlled on its receipt of assets in exchange for controlled stock sec_1032 controlled’s basis in the assets received from distributing equals the basis of such assets in the hands of distributing immediately prior to the transfer plr-112350-03 sec_362 controlled’s holding_period for assets received from distributing includes the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized to distributing upon the distribution to shareholders a b and c of all the stock in controlled sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of shareholders a b or c upon the receipt of controlled stock sec_355 for each shareholder the basis of the controlled stock received will be equal to the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by a shareholders will include the period during which such shareholder held the distributing stock exchanged therefor provided that the distributing stock is a capital_asset in the hands of the shareholder on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer’s representative plr-112350-03 it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated sincerely debra l carlisle chief branch office of associate chief_counsel corporate cc
